Citation Nr: 1109640	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  07-23 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right shoulder condition, to include as due to undiagnosed illness.

2.  Entitlement to service connection for a right hip condition, to include as due to undiagnosed illness.

3.  Entitlement to service connection for breathing difficulties, to include as due to undiagnosed illness.

4.  Entitlement to service connection for sleep apnea, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to March 2003, from September 2004 to November 2005, from June 2006 to December 2006, and from September 2007 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 Regional Office (RO) in Philadelphia, Pennsylvania rating decision, which denied the claims on appeal.

The Veteran had a local hearing before an RO hearing officer in August 2008.  A transcript of that proceeding has been associated with the claims file.

Initially, the Board notes in November 2005 the Veteran initiated a claim for service connection for a neck condition and in February 2008 for service connection for residuals of a right knee injury.  The claims file does not indicate the Veteran has perfected an appeal with respect to these claims as required pursuant to 38 C.F.R. § 20.302 and, therefore, the issues are not on appeal.  In addition, the Board notes that the Veteran's July 2007 substantive appeal also included the issue of entitlement to service connection for temporomandibular dysfunction (claimed as lockjaw).  In an October 2009 rating decision, the RO granted service connection for temporomandibular dysfunction.  This decision was a complete grant of benefits with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issue is not currently on appeal before the Board.

Finally, the Board observes that the June 2006 rating decision included separate issues of entitlement to service connection for sleep apnea and service connection for breathing problems.  The Veteran submitted a notice of disagreement that was interpreted by the RO as an objection to the denial of all issues in the June 2006 rating decision.  However, the subsequent June 2007 statement of the case combined the two issues as entitlement to service connection for breathing problems, but specifically considered sleep apnea as part of that issue.  The Veteran filed a timely substantive appeal as to the issues in the June 2007 statement of the case.  As will be discussed below, the Board finds that additional development is necessary with respect to the Veteran's claimed sleep apnea.  As such, the issues again have been separated and styled as listed above.

The issues of entitlement to service connection for a right hip disability, breathing difficulties, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right shoulder pain became manifest during his active service in the Southwest Asia theater of operations during the Persian Gulf War.


CONCLUSION OF LAW

The Veteran's right shoulder joint pain may be presumed to be related to his period of service in the Southwest Asia theater of operations.  See 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In light of the favorable decision herein as to entitlement to service connection for right shoulder joint pain, the Board finds that any deficiencies in notice or assistance were not prejudicial to the Veteran.  

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010). 

Service connection for certain chronic diseases, including arthritis, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  However, as will be discussed, the Veteran has not been diagnosed with arthritis.  As such, the above presumption is not applicable.

In the absence of presumption, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  For example, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The notable exception to this rule is set forth in 38 C.F.R. § 3.317, which permits in some circumstances service connection of signs or symptoms that are objective indications of chronic disability, even though such disability is due to undiagnosed illness.

In that regard, service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than September 30, 2011, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).

The Veteran's service personnel records reflect that he served on active duty in Southwest Asia from approximately November 2004 to October 2005.  Thus, the Veteran is a "Persian Gulf Veteran" and can avail himself of the provisions relating to undiagnosed illness pursuant to 38 C.F.R. § 3.317.

The Veteran claims that he has a right shoulder disability that began during his military service.  In the alternative, the Veteran contends that his right shoulder joint pain is due to undiagnosed illness from his service in Kuwait and Iraq.

The Veteran's service treatment records indicate that in February 2002 he denied a history of shoulder problems.  The Veteran's October 2004 pre-deployment health assessment noted no shoulder problems.  The Veteran's October 2005 post-deployment health assessment included a report of swollen, stiff, or painful joints with onset during his deployment.  A separate November 2005 treatment record indicated that the joint problems included the Veteran's shoulder.  In a June 2006 Report of Medical History, however, the Veteran denied a history of painful shoulder and contemporaneous examination indicated normal upper extremities.

The Veteran was afforded a VA examination in February 2006, at which time he reported popping in his right shoulder.  On examination, the Veteran had normal range of motion of the right shoulder, but there was noted cracking with range of motion.  X-rays were negative.

During the August 2008 RO hearing, the Veteran indicated that his right shoulder pain began during his service in Iraq.  He reported that since that time he had experienced "crunching" and grinding when he moved his shoulder and daily right shoulder pain.  The Veteran stated that medical treatment professionals had indicated that his right shoulder was not performing normally, but that he did not have a diagnosed right shoulder disability.  

In September 2006, the Veteran reported pain in the right shoulder joint.  Range of motion testing was normal, but the Veteran indicated achiness in the joint with increased activity.  

The Veteran was afforded another VA examination in December 2008.  At that time, the Veteran reported posterior right shoulder pain while on active duty service around 2005 and denied shoulder problems prior to that time.  At present, the Veteran indicated an occasional popping feeling and sensation in the area and pain if reaching backward, behind him.  The Veteran denied other areas of stiffness.  There was no reported weakness, swelling, heat, redness, instability, locking, fatigability, or flare-ups.  On examination, the Veteran had full range of motion of the right shoulder, but reported discomfort during right shoulder extension.  The examiner concluded that there was no specific etiology of the right shoulder complaints and noted the absence of decreased range of motion, negative x-rays, and that the problem was inconsistent with rotator cuff pathology.

Based on the foregoing, the Board finds that service connection is warranted for the Veteran's right shoulder joint pain.  The December 2008 VA medical opinion indicates that the etiology of his right shoulder joint pain is unclear and there is no current diagnosed right shoulder disability.  In addition, as noted, the Veteran has related associated pain and popping during treatment with multiple additional treatment providers, including at the time of his post-deployment medical evaluation following service in Southwest Asia during the Persian Gulf War.  There is no affirmative evidence that relates the right shoulder joint pain to another cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  Indeed, the December 2008 VA examiner specifically noted the absence of a diagnosis or clear etiology of the Veteran's right shoulder problems.  Given the Veteran's right shoulder joint pain became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the appeal is allowed.


ORDER

Entitlement to service connection for joint pain of the right shoulder as due to an undiagnosed illness is granted.


REMAND

The Veteran also alleges his right hip, sleep apnea, and breathing problems are directly attributed to his military service.  In the alternative, the Veteran alleges that right hip problems are due to his service-connected low back disability or that his right hip, sleep apnea, and breathing problems are due to undiagnosed illness from his service in Kuwait and Iraq.  

As noted above, a statutory presumption exists for chronic disabilities resulting from an undiagnosed illness that became manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011, confirmed by objective indications.  See 38 U.S.C.A. § 1117 (West 2002 & Supp. 2010); 38 C.F.R. § 3.317(a)(2)(ii) (2010).  Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, muscle pain, joint pain, signs or symptoms involving the respiratory system, and sleep disturbances.  38 C.F.R. § 3.317(b).

Due to the nature of the Veteran's service, which included service in Kuwait and Iraq during the Persian Gulf War from approximately November 2004 to October 2005, the presumption requires consideration here.

This issue is complicated by the various theories the Veteran is alleging are responsible for his right hip pain, sleep apnea, and breathing problems.  He appears to be mainly alleging these problems are due to undiagnosed illness incurred in Iraq and Kuwait.  Clearly, any actual diagnosis would render the undiagnosed illness statutory presumption inapplicable.

When a presumption is found inapplicable, however, consideration must still be given to whether the Veteran's disabilities may be directly attributed to his military service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (the regulation does not preclude a veteran from establishing direct service connection with proof of actual direct causation).

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

Right Hip

With respect to the Veteran's right hip claim, he was provided a general VA medical examination in February 2006, at which time he reported right hip pain radiating from his low back.  X-rays of the right hip were normal and the diagnosis was chronic pain in the right hip.  The Veteran was provided additional VA examinations in December 2008 following his claim that the above issues were due to undiagnosed illness from his service in Kuwait and Iraq.  At that time, the Veteran does not appear to have reported right hip pain or other problems during the examination.  As such, the examiner did not diagnose a right hip disability or provide an opinion as to etiology, to include whether any right hip disability was caused or aggravated by the Veteran's service-connected low back disability.  

Given the Veteran's statements suggesting that his right hip problems may be due to his service-connected low back disability, the fact that the December 2008 VA examination did not perform any neurological testing of the right hip, and the fact that the report does not appear to have considered a diagnosis of neurological disability of the right hip secondary to the back, the Board concludes that an additional examination is necessary to consider the nature and etiology of the Veteran's right hip problems.

Sleep Apnea

With respect to the Veteran's claimed sleep apnea, during the February 2006 VA examination the Veteran reported sleep apnea.  The examination report noted that a contemporaneous sleep study was performed that did not show sleep apnea; however, results of the sleep study are not of record.  In addition, during the August 2008 RO hearing the Veteran indicated that his sleep study may have been negative because he was unable to sleep during the study.  The Veteran has stated that his wife has observed him stop breathing while sleeping.

Given the Veteran's competent reports of his wife's observations and the problems with the February 2006 sleep study, the Board finds that an additional VA examination, to include a sleep study, is warranted to determine the nature and etiology of the Veteran's claimed sleep apnea.  

In addition, efforts should be made to obtain the records of the February 2006 sleep study referenced in the February 2006 VA examination report and in subsequent treatment records.

Breathing Problems

As to the Veteran's claimed breathing problems, during the February 2006 VA examination, the Veteran reported that he would awake with shortness of breath.  During the August 2008 RO hearing, the Veteran stated that his breathing problems were not his primary complaint, but that his problem primarily was sleep apnea.  During a subsequent December 2008 VA examination, however, the Veteran reported frequent morning coughing, shortness of breath after running for extended periods, snoring all night, and daytime sleepiness.  

Given that these symptoms identified by the Veteran with respect to this claim appear to overlap with the Veteran's claimed sleep apnea, the Board finds that this claim should also be remanded as potentially being intertwined with the sleep apnea claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available records for the Veteran's February 2006 sleep study, as referenced in the February 2006 VA examination report and subsequent treatment records.  Any negative responses should be documented in the file and the veteran must be provided with an opportunity to provide such medical records.

2.  After the above evidence is obtained, to the extent available, schedule the Veteran for appropriate VA examination(s) for his breathing problems and reported sleep apnea.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination and all necessary diagnostic testing, specifically to include a sleep study unless the examiner provides a complete rationale as to why such study is not necessary, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has sleep apnea or other associated respiratory disability that has been caused or aggravated by the Veteran's military service.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

If the examiner is unable to diagnose sleep apnea or any underlying respiratory or pulmonary disability to account for the Veteran's complaints, this should be noted and fully explained in the report.

3.  Schedule the Veteran for appropriate VA examination for his right hip.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination and all necessary diagnostic and neurological testing, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has a right hip disability (to include either musculoskeletal disability or neurological impairment) that has been caused or aggravated by a service-connected disability, particularly the Veteran's service-connected low back disability, or any other incident of service. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  The RO should complete any additional developmental steps warranted by the evidence and then readjudicate the Veteran's claims.  If one or more of the claims remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


